Dismissed and Memorandum Opinion filed April 10, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00925-CV
                                     ____________

                         EXTERRA ENERGY, INC., Appellant

                                             V.

                  SHAREWELL ENERGY SERVICES, LP, Appellee


                         On Appeal from the 61st District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2008-32032


                            MEMORANDUM OPINION

       This is an appeal from a turnover order signed October 11, 2011. The clerk’s
record was filed December 22, 2011, and the reporter’s record was filed December 27,
2011. Appellant’s brief was due January 26, 2012, but appellant has not filed a brief or a
motion for extension of time to file the brief.

       On March 8, 2012, this court issued an order stating that unless appellant filed its
brief on or before March 26, 2012, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no response.
      Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                            2